Citation Nr: 0010572	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to June 1994 
and from January 1996 to September 1996.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

The veteran's claim for service connection for a thoracic 
spine disability is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for a thoracic 
spine disability is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that his military service, including a 
1996 bicycle accident, caused or aggravated his thoracic 
scoliosis.  The veteran has pointed out that various military 
physical examinations conducted prior to 1996 were negative 
for scoliosis.  He also asserts that for many years of active 
service he was able to perform strenuous physical activity 
without any back pain.  As the veteran continues to suffer 
from a thoracic spine disability, a favorable determination 
is requested.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The VA's regulatory presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.304 (1999).

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time of 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111 (West 19991); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

Regarding the question of whether scoliosis is a congenital 
or developmental disorder, the United States Court of Appeals 
for Veterans Claims (Court) has indicated that scoliosis is 
"a lateral curvature of the spine," and the onset of 
scoliosis "may be caused by different factors."  Guetti v. 
Derwinski, 3 Vet. App. 94, 95-96 (1992); see also Robie v. 
Derwinski, 1 Vet. App. 612, 613 (1991) (affirming a 10 
percent disability evaluation granted for scoliosis of the 
spine found to be caused by "service-connected fractures of 
the spinal vertebrae").  As thoracic scoliosis was not 
clinically "noted" on entrance to either period of service, 
he is presumed to have been in sound condition as to thoracic 
scoliosis on entrance into service.  As such, clear and 
unmistakable evidence is necessary to show that scoliosis 
pre-existed service.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a thoracic 
spine disability.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for a thoracic spine disability to be 
well-grounded.  Initially, there must be competent (i.e. 
medical) evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Secondly, there must 
be evidence of an incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
Layno v. Brown 6 Vet. App. 465, 469 (1994).  Finally, there 
must be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through medical 
evidence.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records are negative for any 
pertinent complaints, findings, symptoms, or diagnoses dated 
prior to June 1996.  At that time, he sought treatment after 
he fell off a bicycle and landed on his left side.  He 
complained of lower back pain, stiffness and inability to sit 
up easily.  It was noted X-ray examination was positive for 
thoracic scoliosis.  Three days later, the pertinent clinical 
assessment was thoracic muscle strain, status post bike fall.

On follow-up in July 1996, the assessment was possible 
thoracic outlet syndrome with normal thoracic examination.  
In August 1996, the veteran stated that he was doing much 
better with only occasional minor pain.  The assessment was 
resolved MBP.  

The report of an August 1996 separation medical examination 
indicates that the veteran's spine was normal on clinical 
evaluation.  A note provided that there was minimal upper 
dorsal levoscoliosis probably just positional and should be 
correlated clinically.  

Turning to post-service medical records, a March 1997 VA 
medical record shows that the veteran complained of, and was 
assessed, with upper back pain.  The veteran underwent a VA 
examination in October 1997, during which no postural 
abnormalities, fixed deformities or neurological 
abnormalities were noted.  Radiographic examination resulted 
in an impression of minimal levoscoliotic curve of the upper 
thoracic spine.  The final pertinent diagnosis was thoracic 
strain. 

A November 1998 treatment report from Family Medicine 
Residency Program of Topeka provides that the veteran 
complained of chronic mid-back pain.  Objective examination 
resulted in an assessment of chronic back and neck pain.

VA records show that the veteran complained of mid-back pain 
and tenderness at various times in 1999.  An MRI conducted in 
April 1999 resulted in an impression of suggestion of 
osteophyte formation with minimal disk protrusion and/or 
herniation at T8-T9 disk level with impingement on anterior 
aspect of the thecal sac.  No definite spinal canal stenosis 
or displacement of spinal cord was seen.  In July 1999 the 
veteran was seen for complaints of chronic pain/pressure of 
the thoracic spine.  The examiner was unable to elicit 
tenderness or pain by palpation of the affected area.  The 
pertinent assessment was that radiology report read that the 
veteran had minimal disc protrusion and/or herniation at T8-
T9.

An April 1999 report from Mark W. Penn, D.C., provides that 
the veteran had first presented earlier that month with 
complaints of bilateral mid-back pain.  Objective findings 
were provided, and the assessment was multi-level 
intervertebral joint hypomobility/segmental dysfunction 
involving the cervicothoracic spine, complicated by postural 
imbalance and degenerative changes.  

The report of an August 1999 VA examination indicates that 
the examiner reviewed the veteran's provided medical records.  
On physical examination, the veteran's upper back showed no 
visible deformity.  The veteran did complain of mild 
discomfort with pressure over the thoracic spine, but nothing 
acute.  Thoracic range of motion was good.  As a diagnosis, 
the examiner provided that the veteran had complained of 
upper back pain ever since a bicycle injury in May 1996.  The 
examiner noted that the most recent radiographic examination 
still showed some very minor amount of upper thoracic 
scoliosis, that was not the result of the May 1996 bicycle 
accident.  The examiner opined this would be either a 
congenital or an acquired deformity, most likely occurring in 
the teenage years or before.  The amount of curvature was 
noted to be very slight and it was felt it should not be a 
pain-producing problem.  The examiner assessed the curvature 
did not appear to have progressed in amount or degree.  The 
examiner was unable to determine the exact cause of the 
veteran's ongoing chronic complaints in the area.  The 
examiner suspected that the veteran had a degree of 
psychological fixation on the initial area but did not 
believe that there were present objective findings to explain 
the veteran's continuing pain complaints.  It was noted the 
veteran's present complaints were in some way related to the 
injury while in the service but the examiner was unable to 
find a good objective basis for these complaints.  

The veteran's post-service VA medical records do include 
current diagnoses pertaining to the veteran's thoracic spine.  
However, the post-service VA medical records do not provide 
competent evidence, such as a medical opinion or continuity 
of symptomatology, showing a nexus or link, based on 
causation or aggravation, between the veteran's service and 
any current thoracic spine disability, however diagnosed.  
Ideally, such an opinion would be based on a review of the 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because of the lack of competent evidence of such a 
relationship in this case, the veteran's claim for service 
connection for a thoracic spine disability is not well-
grounded and the appeal must be denied.

Regarding the veteran's diagnosis of scoliosis, there are no 
post-service medical opinions or clinical findings in the 
record that his active service permanently and chronically 
aggravated any pre-existing congenital back disability, 
increased the severity of the underlying pathology, or 
represented anything other than normal, temporary or 
intermittent flare-ups on use.  Hunt, 1 Vet. App. at 297; 
Verdon, 8 Vet. App. at 536-537.  In fact, the most recent VA 
examiner concluded that the veteran's scoliosis pre-existed 
the veteran's service, was not the result of the veteran's 
May 1996 bicycle accident, and did not appear to have 
progressed in amount or degree.  As this opinion is based on 
a physical examination and a review of medical records, and 
is supported by references to medical judgments and accepted 
medical principles, the Board finds that it is clear and 
unmistakable evidence that the veteran's thoracic scoliosis 
existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.  Given this specific finding that the veteran's 
scoliosis did not increase in severity during the veteran's 
active service, it cannot be considered to have been 
aggravated by active service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

The Board recognizes that the veteran has been provided post-
service diagnoses other than scoliosis.  Nevertheless, there 
is no evidence relating any of these other post-service 
diagnoses to his service, or the May 1996 bicycle injury.  In 
this regard, none of the VA or private doctors offered any 
opinion as to the etiology of the veteran's thoracic spine 
diagnoses. 

Regarding entitlement to service connection based on 
continuity of symptomatology, the Board observes that the 
veteran's thoracic spine was normal on clinical evaluation at 
separation in August 1996, with no indication of anything 
other than minimal upper dorsal levoscoliosis.  On 
examination in March 1997 and November 1998 there were no 
objective clinical findings.  Although the veteran was once 
diagnosed with thoracic strain in June 1996, such a diagnosis 
was not again made until October 1997 and has not been made 
since.  Moreover, it was not until April 1999, nearly three 
years after the veteran's active service, that there was any 
clinical evidence of osteophyte formation with minimal disk 
protrusion and/or herniation at T8-T9 disk level with 
impingement on anterior aspect of the thecal sac; or multi-
level intervertebral joint hypomobility/segmental dysfunction 
involving the cervicothoracic spine, complicated by postural 
imbalance and degenerative changes.

Because of the lack of competent medical evidence showing 
that the veteran incurred or aggravated a disability of the 
thoracic spine during active service, his claim is not well-
grounded and is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
a thoracic spine disability not having been received, the 
appeal is denied.



		
U. R.  POWELL
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


